FILED
                           NOT FOR PUBLICATION                              DEC 31 2015

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JOHN J. COTA, Captain,                           No. 13-17678

              Plaintiff - Appellant,             D.C. No. 3:13-cv-00576-JSW

 v.
                                                 MEMORANDUM*
UNITED STATES OF AMERICA; et al.,

              Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Northern District of California
                     Jeffrey S. White, District Judge, Presiding

                          Submitted December 10, 2015**
                             San Francisco, California

Before: GRABER, WARDLAW, and MURGUIA, Circuit Judges.

      Captain John J. Cota appeals the district court’s dismissal of his complaint

challenging the Coast Guard’s final decision to deny renewal of Cota’s Merchant

Mariner Credential. We have jurisdiction under 8 U.S.C. § 1291. We affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      1.     Cota failed to state a claim that the Coast Guard’s final decision to

deny his renewal application was arbitrary, capricious, an abuse of discretion, or

otherwise not in accordance with the law in violation of the Administrative

Procedure Act (“APA”). See 5 U.S.C. § 706(2)(A). Cota argues that the Coast

Guard’s process for reviewing his application and appeal denied him the

opportunity to respond to the determinations of the National Maritime Center

(“NMC”) and Commandant of the Coast Guard. This argument fails because the

Coast Guard provided Cota an opportunity to respond to each of its reasons for

denying his application. Specifically, the NMC’s April 29, 2011 supplemental

memorandum addressed each of the three grounds for the Coast Guard’s decision.

Cota received, reviewed, and responded to this memorandum in his letter of May

20, 2011. The Commandant denied Cota’s application after reviewing Cota’s

response. Therefore, Cota has failed to state a claim that the Coast Guard

arbitrarily or capriciously deprived him of an opportunity to respond to its reasons

for denying his renewal application.

      2.     Cota also failed to state a claim that the Coast Guard violated the APA

by misapplying its governing statutes and regulations. The Commandant did not

improperly rely upon 46 U.S.C. § 7101(e), which sets forth the conditions under

which an individual may be issued a pilot’s license. See 46 U.S.C.


                                         -2-
§ 7101(c)(2), (e). The Commandant addressed § 7101(e) to distinguish the

professional qualifications for a master of towing vessels from the qualifications

“for [Cota’s] other officer endorsements”—including Cota’s endorsement as a

pilot. Section 7101(e) thus supports the proposition for which the Commandant

cited it: by satisfying the professional qualifications for a master of towing, Cota

would not necessarily satisfy the requirements for his “other endorsements,” one of

which (i.e., his endorsement as a pilot) required him to satisfy the additional

requirements of § 7101(e). Nor did the Coast Guard fail to comply with 46 C.F.R.

§ 10.237, which sets forth the procedures for notifying an applicant of his right to

appeal from a decision denying his application. The Coast Guard satisfied the

requirements of § 10.237(a) because it provided Cota a written statement listing the

reasons for denial in both its January 28, 2011 letter and its April 29, 2011

supplemental memorandum. See 46 C.F.R. § 10.237(a).

      3.     To the extent that the Coast Guard made any procedural errors in

denying Cota’s renewal application, none of those errors was prejudicial. See Nat’l

Ass’n of Home Builders v. Defs. of Wildlife, 551 U.S. 644, 659–60 (2007). Cota

does not challenge the outcome of the Coast Guard’s review of his renewal

application. As a result, Cota has failed to identify any way in which the




                                          -3-
procedural errors that he alleges caused him prejudice. Accordingly, any

procedural error by the Coast Guard was harmless.

      4.     The district court did not abuse its discretion in dismissing Cota’s

claim for declaratory relief. See 28 U.S.C. § 2201(a). Declaratory relief may be

denied when it will “risk duplicative litigation” or fail to “serve a useful purpose in

clarifying the legal relations at issue.” Allstate Ins. Co. v. Herron, 634 F.3d 1101,

1107 (9th Cir. 2011). Cota sought a declaration that “the Commandant’s and the

United States Coast Guard’s final agency action . . . employed a process that is

arbitrary, capricious and an abuse of discretion.” This claim is coextensive with

Cota’s APA challenge to the Coast Guard’s decision. The adjudication of this

claim would serve no useful purpose and would instead duplicate the adjudication

of Cota’s APA claim. The district court was therefore within its discretion to

dismiss Cota’s claim for declaratory relief.

      AFFIRMED.




                                          -4-